DETAILED ACTION

Upon further review of Applicant’s arguments and the prior art of record, a new non-final office action was deemed necessary. Accordingly, the following is a new non-final action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 18, 22-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17, 18, 22-26, 30-34, 37-39, 40, 41 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steinbach 6,101,852 (hereinafter Steinbach).

Re Claim 17. (Currently Amended)
Steinbach discloses a lock (Fig.1; 10), comprising: a shackle (35) comprising: a first leg (Fig.1; 36) having a first length; and a second leg (38) having a second length equal to the first length; and a crossbar (12) comprising: a cylindrical tube (Fig.1,4) having a first opening (Fig.1-3; Fig.3-30) configured to receive a first end portion (39) of the first leg (36), and a second opening (Fig. 4-32) configured to receive a second end portion (41) of the second leg (38); and a locking mechanism (20/45,50,55) operable to engage the first and second end portions (39,41) to secure the shackle to the crossbar, the locking mechanism comprising a lock cylinder (20) including a keyway (Fig.1); wherein the lock cylinder is positioned between the first and second openings (Fig.1,5,6) and is offset from a center location of the crossbar (Figs. 1,5,6) and positioned closer to one (30) of the first and second openings than the other (32) of the first and second openings (Figs. 1,5,6); wherein the lock cylinder (20) has a locking state (Fig.5) that prevents removal of the shackle from the crossbar, and wherein the lock cylinder has an unlocking state (Fig.6) that permits entire removal of the shackle from the crossbar; and wherein the crossbar includes a third opening (Fig. 1 - 18) aligned with the keyway (Fig.1).
It is noted that absent positive recitation of lock mechanism structure, Steinbach reads on the lock cylinder locking state and the unlocking state which “permits entire removal of the shackle”.


Re Claim 18. (Original) 
Steinbach discloses the lock of claim 17, wherein the first leg (36) is substantially parallel to the second leg (38), and wherein the keyway (at 20) is substantially parallel to the first and second legs (Fig.1).
Re Claim 22. (Previously Presented) 
Steinbach discloses the lock of claim 17, wherein the first and second legs (36,38) of the shackle are arranged parallel with one another (Fig.1).
Re Claim 23. (Previously Presented) 
Steinbach discloses the lock of claim 17, wherein the third opening (18) is positioned longitudinally between the first and second openings (Fig.1).
Re Claim 24. (Previously Presented)
Steinbach discloses the lock of claim 17, wherein the lock cylinder (20) is positioned nearer the first opening than the second opening (Figs. 1,5,6).
Re Claim 25. (Previously Presented)
Steinbach discloses the lock of claim 17, wherein the locking mechanism (Fig. 1 - 20) comprises: a first bolt (50) operable to engage the first end portion (39); a second bolt (55) operable to engage the second end portion (41); and wherein when the lock cylinder (20) is in the locking state (Fig.5), an engagement portion of the first bolt (52) is received in a first notch in the first end portion (39), and an engagement portion of the second bolt (57) is received in a second notch in the second end portion (41); and wherein when the lock cylinder (20) is in the unlocking state (Fig.6), the engagement portions (52,57) of the first and second bolts (50,55) are not received in the first and second notches (39,41) of the first and second end portions (once the lock cylinder is in the unlocking state, the allen wrench 60 may be used to remove the detent lock pin 28 so as to disengage the second bolt 55/57 from the second leg thereby permitting entire removal of the shackle 35).

Re Claim 26. (Previously Presented) 
Steinbach discloses the lock of claim 25, wherein the first bolt (50) and the second bolt (55) have different lengths (Figs. 5-6).
Re Claim 30. (Currently Amended)
As discussed above with respect to claim 17, Steinbach discloses a hoop lock (Fig.1), comprising: a shackle (35) including a first leg (36) having a first length, and a second leg (38) having a second length equal to the second length, and wherein the first leg includes a first end portion (39) and the second leg (41) includes a second end portion; a crossbar (12) comprising a cylindrical tube (Fig.1,4) including a first opening (30) configured to receive the first end portion (39), a second opening (32) configured to receive the second end portion (41), and a third opening (18) positioned between the first and second openings; and a locking assembly (20) in the crossbar, the locking assembly (20/45,50,55) comprising a lock device (20) positioned in the third opening and offset from a center location of the crossbar (Figs. 1,5,6) and positioned closer to one of the first and second openings (30) than the other (32) of the first and second openings; wherein the locking assembly has a locking state (Fig.5) in which the first and second end portions are secured in the first and second openings in the crossbar; and wherein the locking assembly has an unlocking state (Fig.6) in which the first and second end portions (39,41) are entirely removable from the first and second openings in the crossbar.
Re Claim 31. (Previously Presented) 
Steinbach discloses the hoop lock of claim 30, wherein the lock device (20) is positioned nearer the first end portion (30) than the second end portion.
Re Claim 32. (Previously Presented) 
Steinbach discloses the hoop lock of claim 30, wherein the lock device comprises a lock cylinder (20) configured to permit transitioning between the locking state and the unlocking state.

Re Claim 33. (Previously Presented) 
Steinbach discloses the hoop lock of claim 32, wherein the lock cylinder includes a spindle (45), wherein the spindle is rotatable in response to insertion of a proper key into the lock cylinder (20).
Re Claim 34. (Previously Presented) 
Steinbach discloses the hoop lock of claim 30, wherein the locking assembly further comprises: a first bolt (50) operable to engage the first end portion (39); a second bolt (55) operable to engage the second end portion (41); wherein an engagement portion (52) of the first bolt is received in a first notch of the first end portion (39) when the locking assembly is in the locking state (Fig.5); wherein an engagement portion (57) of the second bolt is received in the second notch (41) of the second end portion when the locking assembly is in the locking state (Fig.5); and wherein when the locking assembly is in the unlocking state (Fig.6), the engagement portions of the first and second bolts (52,57) are not received in the first and second notches (39,41) of the first and second end portions.
Re Claim 37. (Previously Presented)
Steinbach discloses the hoop lock of claim 34, wherein the first bolt (50) and the second bolt (55) have different lengths (Figs. 5,6).
Re Claim 38. (Currently Amended) 
As discussed above with respect to claims 17,18,22-26,30-34,37, Steinbach discloses a hoop lock (Fig.1), comprising: a shackle (35) including a first leg having a first length, and a second leg having a second length equal to the first length, wherein the first leg includes a first end portion having a first notch, and wherein the second leg includes a second end portion having a second notch; a crossbar (12) comprising a cylindrical tube and including a first opening configured to receive the first end portion, a second opening configured to receive the second end portion, and third opening positioned between the first and second openings; and a locking assembly (20/45,50,55) in the crossbar (12), the locking assembly comprising: a lock device (20) positioned in the third opening and offset (Figs. 5-6) from a center location of the crossbar and positioned closer to one (30) of the first and second openings than the other (32) of the first and second openings (Figs. 1,5,6); a first bolt (50) operable to engage the first end portion (39); a second bolt (55) operable to engage the second end portion (41); and wherein the locking assembly has a locking state (Fig.5) in which an engagement portion (52) of the first bolt is received in the first notch of the first end portion (39) and in which an engagement portion (57) of the second bolt is received in the second notch (41) of the second end portion; and wherein the locking assembly has an unlocking state (Fig.6) in which the engagement portions (52,57) of the first and second bolts are not received in the first and second notches (39,41) of the first and second end portions to permit entire removal of the shackle from the crossbar.
Re Claim 39. (Previously Presented) 
Steinbach discloses the hoop lock of claim 38, wherein the lock device comprises a lock cylinder (20) configured to permit transitioning between the locking state and the unlocking state.
Re Claim 40. (New)
Steinbach discloses the lock of claim 17, wherein the cylindrical tube (12) has a cylindrical cross section extending along a longitudinal axis; and wherein the first and second openings (30,32) extend into the cylindrical tube in a direction transverse to the longitudinal axis (Figs. 1-3).  
Re Claim 41. (New) 
Steinbach discloses the lock of claim 17, wherein the cylindrical tube (12) has a curved outer surface; and wherein the first and second openings (30,32) extend through the curved outer surface (Figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinbach in view of Lach.
Re Claim 29. (Previously Presented)
Steinbach discloses the lock of claim 25, wherein the first notch (39) has a first width (Fig.1,2), the second notch (41, Fig.3) has a second width less than the first width (reversal of parts), and fails to teach the first bolt (50) has a first thickness corresponding to the first width, and the second bolt (55) has a second thickness corresponding to the second width.
Lach discloses a similar lock wherein the first notch has a first width (Figs. 1-2, left notch), the second notch has a second width less than the first width (Figs. 1-2, right notch), the first bolt (13) has a first thickness corresponding to the first width, and the second bolt (13) has a second thickness corresponding to the second width.
It would have been obvious to one of ordinary skill in the art to modify the bolt and shackle widths as taught by Lach as an obvious matter of design choice.
Re Claim 36. (Previously Presented) 
As discussed above with respect to claim 29, Steinbach as modified by Lach discloses the hoop lock of claim 34, wherein the first notch has a first width, the second notch has a second width less than the first width, the first bolt has a first thickness corresponding to the first width, and the second bolt has a second thickness corresponding to the second width.

Allowable Subject Matter
Claims 27, 28, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675